Citation Nr: 0515932	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  01-03 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's son, and a neighbor


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.  He denied in October 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 decision of the San Juan, 
the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board issued a 
decision on the merits of the appellant's claim via a 
decision dated May 2002.  

The appellant was notified and appealed to the United States 
Court of Appeals for Veterans Claims (Court).  Following her 
appeal, a Motion for Summary Remand in Lieu of a Brief and to 
Stay Proceedings was submitted on her behalf.  The Court 
affirmed the contentions made in the Motion and in March 
2003, the Court vacated the May 2002 decision and remanded 
the claim to the Board.  In particular, the claim was 
remanded so that the appellant could be fully informed of how 
she might prevail on her claim.  She was to be told in detail 
about the parameters of the Veterans Claims Assistance Act of 
2000 (VCAA).  

The Board, in accordance with the Court's decision, thus 
remanded the claim in December 2003 for the purpose of 
abiding by the Court's order.  The claim has since been 
returned to the Board for appellate review.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  From December 1960 to October 1999, the appellant was 
aware of a legal impediment to her marriage to the veteran, 
namely, his marriage to another person.  


CONCLUSION OF LAW

The appellant was not the legal spouse of the veteran at the 
time of his death and was not party to a deemed valid 
marriage to him.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
(November 2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the 
appellant of evidence and information necessary to 
substantiate the claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the decision that denied the appellant's 
request, the statement of the case (SOC), the supplemental 
statements of the case (SSOCs), and the Board's since-vacated 
Decision of May 2002.  Specifically, in those documents, the 
appellant has been told that she needed to submit evidence 
supporting her assertions.  She was informed that she had to 
submit evidence showing that she was the legal spouse of the 
veteran at the time of his death.  She was told that she 
needed to show that there was no legal impediment to her 
claimed "marriage" to the veteran - meaning that both she 
and the veteran were legally capable of marrying each other.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, in a letter issued in May 2004, which 
spelled out the requirements of the VCAA and what the VA 
would do to assist the appellant.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
appellant if there were any documents that would assist the 
VA in deciding her claim, to include court documents showing 
that the veteran was not legally encumbered with a spouse.  
She was informed that the VA would obtain documents noting 
any final divorce actions but that it was necessary that she 
provide the appropriate information as to where these 
documents could be found.  The appellant provided the 
requisite information and those documents were obtained, and 
have been included in the appellant's claim folder.  The 
appellant was also given an opportunity to present 
testimonial evidence before the RO and the Board.  It seems 
clear that the VA has given the appellant every opportunity 
to express her opinions with respect to her claim and the VA 
has obtained all known documents and information that would 
substantiate the appellant's assertions.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the VA to the 
extent possible, and there would be no possible benefit to 
again remand this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the appellant, along with the SOC, the SSOCs, 
and the other documents associated with the claims, the VA 
informed her of what information she needed to establish 
entitlement to the benefits she has requested.  The appellant 
was further told that she should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, to decide the 
issue addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter, dated May 
2004, that was provided to the appellant do not contain the 
"fourth element" per se, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In particular, the RO 
asked the appellant to tell VA about any additional 
information or evidence that the appellant wanted VA to try 
and get for her and to send VA the evidence that was needed 
as soon as possible.  By various informational letters, the 
SOC, the SSOCs, and their accompanying notice letters, VA 
satisfied the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  

In essence, the appellant in this case has been notified as 
to the laws and regulations governing the awarding of 
benefits for the surviving spouse.  She has, by information 
letters, an administrative decision, the SOC, and the SSOCs, 
been advised of the evidence considered in connection with 
her appeal and what information VA and the appellant would 
provide.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The appellant claims entitlement to death pension benefits on 
the basis that she is the surviving spouse of the veteran, 
who died in October 1999.  The term "surviving spouse" 
means a person of the opposite sex who was married to a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse).  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2004).  In 
order to establish her status as claimant, it must be shown 
that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage.  38 U.S.C.A. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j) (2004).

The various methods by which a valid marriage may be 
established are set forth in 38 C.F.R. § 3.205 (2004).  In 
this case, the appellant does not contend nor is there any 
evidence that there was a legal, ceremonial marriage between 
the veteran and herself.  Rather, she claims that she and the 
veteran lived together in a common-law marriage.  However, 
the parties resided in New York and Puerto Rico throughout 
the purported marriage, and neither jurisdiction recognizes 
common-law marriage.  See Ayuso-Morales v. Secretary of 
Health and Human Services, 677 F.2d 146, 147 (1982); Art. 68 
Civil Code, 31 L.P.R.A. sec. 221; in New York, common-law 
marriages are not recognized as valid, unless entered into 
prior to April 29, 1933.  See NY CLS Dom Rel § 11 (2001); 
People v. Massaro, 288 N.Y. 211 (1942).  Furthermore, since 
the veteran was legally married, he was not free to enter 
into a common-law marriage or legal marriage.

She further maintains that the veteran intended to divorce 
his wife and that his intentions were memorialized through 
the filing of separation papers in September 1999.  However, 
she has also admitted that the separation and subsequent 
divorce were never finalized due to the death of the veteran.  

Nevertheless, where an attempted marriage is invalid by 
reason of legal impediment, in this case the veteran's legal 
marriage, VA law allows for certain attempted marriages to be 
deemed valid if certain legal requirements are met.  Such an 
attempted marriage will be deemed valid if: 

(a) the attempted marriage occurred one 
year or more before the veteran died; and 
(b) the claimant entered into the 
marriage without knowledge of the 
impediment; and 
(c) the claimant cohabited with the 
veteran continuously from the date of the 
attempted marriage until his death; and 
(d) no other claimant has been found to 
be entitled to gratuitous VA death 
benefits. 

38 C.F.R. § 3.52 (2004).  The Board notes that it is not 
enough to meet one, two, or three of the requirements of 38 
C.F.R. § 3.52 (2004) - all four of the requirements must be 
met.  The term legal impediment was interpreted in an opinion 
of VA Office of the General Counsel, VAOPGCPREC 58-91 (O.G.C. 
Prec. 58-91), to include the requirement of a marriage 
ceremony by a jurisdiction which does not recognize common-
law marriages.  As to that aspect, a claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c) (2004); Colon v. Brown, 9 Vet. App. 104 
(1996); Sandoval v. Brown, 7 Vet. App. 7 (1994).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran served on active duty from January 1952 to 
January 1954.  The veteran submitted an original claim in 
March 1975, and in that signed document he indicated that he 
had married O.V. in 1952 and had separated from her in 1961.  
He indicated that they did not live together and that he was 
paying spousal support when he was working.  Pension benefits 
were granted in a June 1975 rating decision, and thereafter 
the veteran submitted numerous Improved Pension Eligibility 
Reports to the VA wherein he checked the "married and not 
living with spouse" box.

In October 1975, the veteran's wife, O.V., submitted a 
request for approval of school attendance for a son born to 
her and the veteran.  In November 1979 and February 1980, the 
veteran submitted income statements wherein he spelled out 
that he was not living with his wife but was living with and 
not married to the appellant.

The veteran died in October 1999.  At the time of his death 
he was not service connected for any disability, but was in 
receipt of special monthly pension based on the need for aid 
and attendance.

The appellant submitted a certified claim for death pension 
benefits in November 1999.  The appellant indicated that her 
relationship to the veteran was surviving spouse.  She 
indicated that the veteran had been married one time to O.V. 
and in response to how the marriage ended, she indicated, 
"unknown."  She indicated that a child was born of the 
surviving spouse's marriage to the veteran and that she had 
continuously lived with the veteran from the date of marriage 
to the date of death.  In the remarks section, the following 
was indicated, "Widow. Leave [sic] with the veteran for 40 
years.  She was never married.  They had 2 sons.  Please 
consider for deemed valid widow."

In response to the appellant's claim, the RO sent her a 
deemed valid development questionnaire.  The appellant 
responded that the veteran and she began their relationship 
in December 1960.  She indicated that when the veteran and 
she began living together, their relationship was meant to be 
like husband and wife.  Since she began her relationship with 
the veteran she had lived with him continuously until his 
death.  She and the veteran held themselves out openly to the 
community as husband and wife.  Yet, they were never legally 
married to each other.  The veteran was legally married to 
another person.  The appellant responded to the following 
questions:

7.  On the date in which you and the 
veteran began living together, did you 
know that the laws of the state require a 
legal ceremony in order for the marriage 
to be valid?  "No. I have no idea of 
it."

8.  On the date in which you and the 
veteran began living together, were you 
aware of any legal impediment as to why a 
legal ceremony could not take place?  
"Yes, the veteran was already married 
and was not divorce[d]."

9.  Were you aware of the fact that 
Puerto Rico is a jurisdiction that does 
not recognize common law marriages?. . . 
You must bear in mind that this statement 
would be accepted as proof of the lack of 
knowledge of any legal impediment to such 
a marriage in the absence of evidence to 
the contrary.  "I have no knowledge of 
Puerto Rico jurisdiction at all.  Never 
knew any kind of procedure had to be 
done."

The appellant submitted an insurance policy where she is 
listed as the secondary beneficiary and spouse.  In two 
supporting statements of the marriage submitted in June 2000, 
both witnesses signed statements that indicated they were 
aware the veteran had been married to O.V., in May 1951 in a 
religious ceremony and that the marriage ended in 1960 when 
one party left the house.

The appellant submitted a Notice of Disagreement with the 
July 2000 determination that she was not the deemed valid 
widow in December 2000.  She further stated when she 
indicated "yes" to question number 8 of the questionnaire, 
that her answer was not correct.  The correct answer was 
"no," and at the time they started living together she was 
still in high school and the veteran had come to study under 
the GI Bill.  They "eloped" in December 1959, left the 
city, and lived a few more weeks in Puerto Rico.  Then they 
left Puerto Rico and moved to New York.  The veteran never 
told her he was married.  She learned that he was married 
after they had lived in New York for some years and already 
had a baby.  They continued to live together and held 
themselves out as husband and wife the entire time that they 
lived in New York.  She believed that New York recognized 
them as husband and wife and she should be the deemed valid 
widow.

An RO hearing was conducted in April 2001.  The appellant 
testified that she cohabited with the veteran until the time 
of his death.  Her representative indicated that she should 
be the deemed valid widow since there were legal 
circumstances that prevented the appellant and the veteran 
from marrying.  The appellant met the veteran when they were 
in school together.  He was a veteran by then and she had not 
yet turned 21-years-old.  They started living together 
without being married.  They thought they would take their 
time and get to know each other and time went by.  She told 
the veteran that they had to get married and did not know 
that he was already married.  In spite of her asking to get 
married, he never told her that he was already married, but 
stated that they needed more time to get to know each other.  
They had two children together.  It was not until they 
already had two children that she found out he was married.  
When she found out he was married, they could not eliminate 
what had already happened, so they continued to live 
together.  Wherever they went they were introduced and known 
as husband and wife.  The veteran never told her that he had 
to go back to his wife because to him, the appellant was his 
wife.  From the time they began living together there were 
never any interruptions and he never went back to his former 
wife and other children.  When he told her he was married, 
they signed papers for him to get a divorce.  Every time he 
went to his wife to ask for a divorce, she said no because 
she wanted to receive the check when he died.  If he insisted 
on getting a divorce, the wife threatened to denounce him as 
if he had never given to their children.  This was not true, 
as he had sent money to his wife for his children for many 
years.  But he had thrown out the receipts for the money he 
had sent her and he was afraid he would be put in jail.  They 
lived together for 38 years until the time of his death.  One 
witness presented testimony that the veteran and the 
appellant had lived together as husband and wife for many 
years.

The appellant submitted over 100 letters signed by personal 
acquaintances that indicated in sum that they had known the 
veteran and the appellant for many years, that they had lived 
together in the community, and that two sons were born of the 
couple.  Many indicated that they had held themselves out as 
husband and wife.  Birth certificates from the City of New 
York documented that the veteran and the appellant had two 
children born in 1961 and 1968.

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar, 2 Vet. App. at 21.  The appellant has conceded that 
she did not enter into a ceremonial marriage to the veteran 
at any time during their cohabitation.  The requirements for 
a common-law marriage were not met, even accepting the 
appellant's belief in the validity of such a marriage in the 
Commonwealth Puerto Rico where they first cohabited, or in 
the State of New York.  As neither jurisdiction recognizes 
common law marriage, the appellant is not entitled to 
recognition as the surviving spouse by common law marriage.

Finally, the appellant's attempted (common law) marriage does 
not meet the requirements of a deemed valid marriage.  The 
Board finds that the attempted marriage began at the time of 
their "elopement" and cohabitation beginning in December 
1960 in Puerto Rico.  This occurred more than one year before 
the veteran died.  Based on the appellant's statements, the 
veteran's statements during his lifetime, and the numerous 
statements of the witnesses, the Board finds that the 
appellant cohabited with the veteran continuously until his 
death.

The Board does not find based on the evidence that the 
appellant entered into the marriage without knowledge of the 
impediment.  The appellant's knowledge must be viewed in 
terms of her state of mind at the time the invalid marriage 
was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441 
(1995).  The appellant submitted a very clear statement in 
the deemed valid questionnaire wherein she stated that on the 
date in which she and the veteran began living together, she 
was aware of a legal impediment as to why a legal ceremony 
could not take place, that being that the veteran was already 
married and was not divorced.  She later retracted this 
statement.  In her Notice of Disagreement, the appellant 
stated that she was unaware that the veteran was married 
until they had lived in New York and had a baby.  In 
testimony, she indicated that they had two children before 
she knew.  Her retraction comes after she received the July 
2000 notice and the March 2001 Statement of the Case that 
explained the reason why she was denied deemed valid widow 
status.  She changed her story based on the sole issue 
identified for the denial of her claim.  Therefore, the Board 
does not find her testimony credible and find that she was 
aware the appellant was married at the time their 
cohabitation began as clearly stated in the questionnaire 
response.  In light of the contradiction provided by the 
appellant's own statements, the Board does not have to accept 
her later statement as proof that she was unaware of the 
impediment.

Under VA law, only one individual may be recognized as the 
surviving spouse.  38 U.S.C.A. § 103 (West 2002).  The 
Board's decision is further supported by the fact from the 
time the veteran submitted his original claim in March 1975, 
he always indicated when asked that he was married, separated 
from his spouse and not married to the appellant.  The spouse 
also submitted a claim for education benefits to the VA in 
1975.  The appellant has testified that for many years the 
veteran was paying child support to his wife and had 
attempted to get his wife to grant him a divorce.  In the two 
supporting statements of the marriage submitted in June 2000, 
both witnesses indicated that they were aware the veteran had 
been married to O.V., in 1951 in a religious ceremony and 
that the marriage "ended" in 1960 when one party left the 
house, rather than by divorce.  Thus, it does not appear that 
during the veteran's lifetime, although the appellant and the 
veteran might have lived as husband and wife, that they truly 
held themselves out as husband and wife.  It appears that at 
least some in the community were aware of his pre-existing 
marriage.  This evidence does not tend to suggest that at any 
point during the 38-years of cohabitation was the appellant 
unaware of an impediment to a valid marriage between herself 
and the veteran.

Consequently, the requirements for valid marriage or a deemed 
valid marriage have not been met.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim for recognition as surviving spouse of the veteran.  
Moreover, the evidence is not so evenly balanced as to create 
a reasonable doubt, and the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002).

The Board would add, as reported above, that the appellant 
has submitted an apparent legal document indicating that the 
veteran intended to file for separation and divorce from his 
wife of many years.  The date that the document was filed was 
September 24, 1999.  Nevertheless, a final divorce decree was 
never obtained prior to the veteran's death, and despite the 
veteran's apparent intentions, he never legally dissolved his 
marriage.  As this was never accomplished, the Board cannot 
establish a legal fiction in his favor and find for the 
appellant.  Hence, and as stated above, the appellant's claim 
is denied.  


ORDER

The appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


